 



Exhibit 10.21

     
(LOGO SCIENCES LOGO) [f97210f9721001.gif]
  SERVICE AGREEMENT
 
With
 
H. Bryan Brewer, Jr.

 

--------------------------------------------------------------------------------

 

This Agreement is effective as of the date last subscribed below (“Effective
Date”) and is between H. Bryan Brewer, Jr., an individual having an address
11410 River Road, Potomac, MD 20854 (hereinafter referred to as “Consultant”)
and Lipid Sciences, Inc., a Delaware Corporation, having an address at 7068 Koll
Center Parkway, Suite 401, Pleasanton, California 94566 (hereinafter referred to
as “LSI”).

Whereas LSI desires to have Consultant act as general consultant to provide
services to LSI, and Consultant desires to act as such a consultant to LSI,
Consultant and LSI agree as follows:



1.   SERVICES
Consultant shall provide labor services to LSI. These services will be performed
at the offices of the Consultant and such other locations as reasonably
specified and requested by LSI. Consultant shall provide advisory services to
LSI in the field of plasma delipidation, a process that removes lipids from
proteins and other targets of therapeutic interest in plasma or other media. The
scope and duration of this agreement may be changed or extended by mutual
agreement of LSI and Consultant.   2.   TERM
The term of this agreement shall commence on September 18th, 2003 and expire on
September 17, 2004. Either party may terminate this agreement, at any time
during the term of the service relationship with or without cause and with or
without explanation.   3.   COMPENSATION/REIMBURSEMENT
LSI shall pay Consultant at a rate of One Hundred Twenty-Five Thousand Dollars
($125,000) annually, payable monthly together with a Non-Qualified Stock Option
Award as specified in the “2001 Performance Equity Plan Non-Qualified Stock
Option Agreement” attached. Consultant understands that Consultant, as a
separate business entity, is not eligible for and shall not be entitled to
receive any LSI employee benefits, including medical coverage, workers’
compensation insurance, disability insurance, unemployment benefits, or other
similar benefits or other insurance protection LSI provides to its employees.
Consultant further acknowledges that s/he is responsible for obtaining any
workers’ compensation or general liability insurance as may be required or
appropriate in connection with Consultant’s status as a business entity.      
LSI shall reimburse Consultant for reasonable and necessary travel expenses
(excluding travel time) to such places as Consultant may travel in the
performance of such services, Consultant shall provide an itemized expense
statement for such expenses no later than the last day of each monthly period.
Such itemized expense statements shall be forwarded to the attention of the
President and CEO, Lipid Sciences, Inc., at the aforementioned address.
Reimbursement of such expenses shall be in accordance with LSI’s policy
regarding travel expenses.   4.   TAXES
Consultant acknowledges and agrees that, if Consultant is an independent
contractor/sole proprietor, it shall be Consultant’s sole obligation to report
as self-employment income all compensation for services received by Consultant
from LSI. If Consultant is a corporation or partnership, Consultant acknowledges
and agrees that Consultant shall compensate all employees via a W-2 for services
received by Consultant from LSI. Consultant agrees to indemnify LSI and hold LSI
harmless to the extent of any obligations imposed by law on LSI to pay any
withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with any payments made to Consultant by LSI for
Consultant’s services.

Page 1



--------------------------------------------------------------------------------



 



5.   OTHER SERVICES; CONFIDENTIAL INFORMATION
During the term of this Service Agreement, Consultant will remain free to engage
in any other labor service work for any other company except as set forth in
Section 7 hereof, but agrees that in so doing Consultant will not divulge to
others any Confidential Information of LSI. “Confidential Information” means any
LSI proprietary information, technical data, trade secrets or know-how,
including, but not limited to, intellectual property information, research,
product plans, market assessments, business plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of LSI on whom Consultant called or with whom Consultant became
acquainted during this service relationship), prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Consultant by LSI either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment or discussions or created by
Consultant during the period of this service relationship, whether or not during
working hours. Confidential Information does not include any of the foregoing
items, which has become publicly and widely known and made generally available
through no wrongful act or omission of Consultant or of others who were under
confidentiality obligations as to the item or items involved. Consultant
acknowledges that the rendering of services to LSI creates a relationship of
trust and confidence between LSI and Consultant. During and after Consultant’s
rendering of services to LSI, Consultant will not use or disclose or allow
anyone else to use or disclose any Confidential Information or knowledge
relating to LSI, its employees, products, Consultants or customers, except as
may be necessary in the performance of Consultant’s work for LSI or as may be
authorized in advance by appropriate officials of LSI. Consultant will not
disclose directly or indirectly to any third party or parties any information or
knowledge Consultant may acquire with respect to such Confidential Information,
including innovations, business strategies, financial information, employee
lists, customer lists, inventories, designs, methods, systems, improvements,
trade secrets, or other private or confidential matters of LSI without LSI’s
prior written consent.   6.   ASSIGNMENT OF INVENTIONS
Consultant will promptly disclose to LSI in writing all improvements,
inventions, works of authorship, formulas, ideas, processes, techniques,
know-how and data, whether or not patentable (collectively, “Inventions”), made
or conceived, developed, reduced to practice or learned by Consultant, either
alone or jointly with others, during the term of the working relationship.
Consultant hereby assigns to LSI any rights Consultant may have or acquire in
such Inventions, which shall be the sole property of LSI and its assigns.
Consultant will assist LSI in every proper way to obtain and enforce patents,
copyrights or other rights on said Inventions in any and all countries, and will
execute all documents reasonably necessary or appropriate for this purpose.
Consultant shall be compensated for such assistance as specified in paragraph 3,
above. Consultant also hereby irrevocably designates and appoints LSI and its
duly authorized officers and agents as his agents and attorneys-in-fact-to act
for and in his behalf for the purpose of executing and filing any such document
and doing all acts to accomplish the foregoing purposes. Consultant understands
that this Agreement does not require assignment of an invention, which a
Consultant cannot be obligated to assign under Section 2870 of the California
Labor Code.   7.   CONFLICT OF INTEREST
Consultant shall not accept a similar relationship with a competitor of LSI nor
shall Consultant itself compete with LSI, during the course of this agreement
without LSI’s prior written consent. Consultant represents that Consultant has
no other agreements or commitments, which would hinder Consultant’s performance
of obligations under this Agreement, and that Consultant will not enter into any
such agreements during the term hereof.       Consultant hereby represents that
his/her performance of all terms of this Agreement have not breached and will
not breach any agreement to keep in confidence proprietary information,

Page 2



--------------------------------------------------------------------------------



 



    knowledge or data acquired by Consultant in confidence or trust prior or
subsequent to the commencement of Consultant’s service relationship with LSI,
and Consultant will not disclose to LSI, or induce LSI to use, any inventions,
confidential or proprietary information or material belonging to any previous
employer or any other party.   8.   RETURN OF LSI MATERIALS
Upon termination of Consultant’s services to LSI, Consultant will promptly
return to LSI, and will not take with Consultant or use, all items of any nature
that belong to LSI.   9.   STATUS AS A BUSINESS ENTITY
Consultant is a business entity, as such, Consultant understands and agrees that
Consultant is not an agent or employee of LSI and has no authority to bind LSI,
by contract or otherwise. As a business entity, Consultant is solely responsible
for determining the means and methods of performing the labor services,
including any and all business expenses. Consultant further understands and
agrees that Consultant is responsible for obtaining all documentation necessary
to operate a business in Consultant’s municipality, as may be required by law.  
10.   ASSIGNMENT
Consultant agrees that Consultant may not assign this agreement or delegate
duties herein without LSI’s prior written consent.   11.   MISCELLANEOUS



  (a)   Amendments and Waivers. Any term of this Agreement may be amended or
waived only with the written consent of the parties.     (b)   Sole Agreement.
This Agreement, including the Exhibits and Attachments hereto, constitutes the
sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.     (c)   Advice of Counsel.
EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD
THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ
AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT
SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.     (d)   Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.     (e)   Severability. If
one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of the Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of the Agreement shall be
enforceable in accordance with its terms.     (f)   Choice of Law. The laws of
the State of California shall govern the validity, interpretation, construction
and performance of this Agreement, without giving effect to the principles of
conflict of laws.

Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
Effective Date.

             

  CONSULTANT:       COMPANY:
 
           

  H. Bryan Brewer, Jr.       LIPID SCIENCES, INC.
 
           
By:
  H. Bryan Brewer, Jr., M.D.   By:   S. Lewis Meyer, Ph.D.

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  (Print Name)       (Print Name)
 
           

  /s/ H. Bryan Brewer, Jr., M.D.       /s/ S. Lewis Meyer, Ph.D.

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  (Signature)       (Signature)
 
           

  Chief, Molecular Disease Branch       President and Chief Executive Officer

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  (Title)       (Title)

Page 4